DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This first final action is in response to applicant's amendments on Feb. 25, 2022. Claims 1-5, 7-14, and 16-18 are pending and have been considered as follows.


Response to Arguments
	Applicant's arguments/amendments with respect to the rejection of claims 1-5, 7-8, 10-14, and 16-18 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims 1-5, 7-8, 10-14, and 16-18 under 35 U.S.C. 101 has been withdrawn.
	Applicant's arguments/amendments with respect to the rejection of claims 2-5, 7-8, and 11-14 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 2-5, 7-8, and 11-14 under 35 U.S.C. 112(b) has been withdrawn.
	Applicant’s arguments with respect to claim(s) 1-3, 6, 8-12, 15, 17-20 under 35 U.S.C 102(a)(1) over You have been fully considered but are moot because the new ground of rejection rely on new references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-12, 17-18are rejected under 35 U.S.C. 103 as being obvious over by You (US US20180162388 A1) in view of Kaiser (US20190108753A1).

	Regarding claim 1, You taches a method for autonomous driving control (abstract, [0002], a method for controlling a vehicle to prevent a pedestrian from colliding with a traveling vehicle), comprising:
	obtaining, by a processor ([0030]-[0031], a processor), movement data of a pedestrian( [0040] the pedestrian sensing unit 130 may be configured to sense whether the pedestrian moves along the sidewalk, is stopped, or moves into the dangerous area) ; 
	wherein the movement data comprises: a velocity component of the pedestrian along a width direction of a lane and a time of duration that the pedestrian cuts into a driving path of an autonomous vehicle from one side (Figs. 5-6 and [0040]-[0044], pedestrian movement is a vector in a transverse direction or a longitudinal direction. The sensing of the pedestrian may be performed by detecting motion candidates from the image data and estimating the positions of the motion candidates. a vector based on an optical flow is analyzed to detect the motion candidates and to estimate the positions of the motion candidates; the time-to-collision calculating unit 140 calculates a moving direction and a velocity vector of the pedestrian based on the velocity and direction information of the pedestrian, calculate a moving direction and a velocity vector of the subject vehicle, and calculate the interconnecting point between the velocity vector of the pedestrian and the velocity vector of the subject vehicle);
	determining, by the processor, a movement direction of the pedestrian according to the movement data and movement information of the pedestrian ([0040] a vector based on an optical flow is analyzed to detect the motion candidates and to estimate the positions of the motion candidates) and
	generating, by the processor, a driving strategy for the autonomous vehicle according to the movement direction of the pedestrian ([0042]-[0047], warn the driver of the subject vehicle such that the driver drives the subject vehicle at a reduced speed, or may be configured to output a warning sound or a warning sentence; When the driver does not manipulate or engage a brake pedal after the warning to the driver, an automatic braking operation may be performed),and 
	controlling, by the processor, driving of the autonomous vehicle according to the driving strategy ([0051] the anti-pedestrian collision apparatus of the traveling vehicle 30 may be configured to warn the driver such that the driver is requested to drive the subject vehicle at a reduced speed, or transmit a command for forcibly decelerating or stopping the subject vehicle to the brake device 400 (S108)). 
	You does not explicitly teach but Kaiser teaches the specific limitation wherein, the time of duration that the pedestrian cuts into the driving path of the autonomous vehicle from one side indicates a likelihood that the pedestrian will intrude into the driving path of the autonomous vehicle ([0038] and [0065] FIG. 4 At 440, a determination is made as to whether the pedestrian behavior profile for a road segment indicates a likelihood of an adverse pedestrian event. The likelihood may be a percentage of likelihood established based on historical behavior of pedestrians around the road segment, while the adverse event may include a pedestrian entering a roadway either to cross the road segment or to walk along the road segment).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, the apparatus for preventing a pedestrian collision accident, as taught by You, determining the likelihood that an adverse pedestrian event will occur, as taught by Kaiser, as You and Kaiser are directed to preventing a pedestrian from colliding with a traveling vehicle (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using determining the likelihood that an adverse pedestrian event will occur and predictably applied it to provide accurate and timely information to a driver to help route planning and decision-making ([0002] Kaiser).
	
	Regarding claim 2, You taches wherein the obtaining, by the processor, movement data of a pedestrian comprises:	
	obtaining, by the processor, a position of the lane where the pedestrian is located and a movement velocity of the pedestrian ([0043], calculate a relative longitudinal-direction distance using GPS information, and calculate a relative transverse-direction distance using information regarding a of the vehicle 30 (e.g., a lane in which the subject vehicle 30 is traveling); [0044] transmit the velocity and direction information of the pedestrian to the surrounding vehicle);
	resolving, by the processor, the movement velocity of the pedestrian in accordance to an extension direction and a width direction of the lane to obtain a velocity component along the extension direction of the lane and a velocity component along the width direction of the lane (Fig. 5 and [0040], pedestrian movement is a vector in a transverse direction or a longitudinal direction. The sensing of the pedestrian may be performed by detecting motion candidates from the image data and estimating the positions of the motion candidates; a vector based on an optical flow is analyzed to detect the motion candidates and to estimate the positions of the motion candidates); and
	determining, by the processor, the time of duration that the pedestrian cuts into the driving path of the autonomous vehicle from the one side according to the velocity component of the pedestrian along the width direction of the lane and the position of the lane where the pedestrian is located (Fig. 6, [0040]-[0044] the time-to-collision calculating unit 140 calculates a moving direction and a velocity vector of the pedestrian based on the velocity and direction information of the pedestrian, calculate a moving direction and a velocity vector of the subject vehicle, and calculate the interconnecting point between the velocity vector of the pedestrian and the velocity vector of the subject vehicle).

	Regarding claim 3, You taches wherein the obtaining, by the processor, the position of the lane where the pedestrian is located comprises:
	capturing, by the processor, an environmental image of surroundings of the autonomous vehicle ([0037], the image acquiring unit 200 may be configured to photograph (e.g., capture an image of) a periphery of a vehicle; The sensor device 300 may be configured to sense or detect obstacles (e.g., pedestrian, vehicle, and the like) around the vehicle);
	extracting, by the processor, lane information from the environmental image, wherein the lane information comprises: positions of lane distribution, a lane width, and a lane direction ([0043] to calculate a relative longitudinal-direction distance using GPS information, and calculate a relative transverse-direction distance using information regarding a of the vehicle 30 (e.g., a lane in which the subject vehicle 30 is traveling). For example, based on the assumption that the vehicle 30 is traveling in a second road lane among three lanes, and a lane width may be about 3.5 m, when the parked or stopped vehicle is present along the third lane, the relative transverse-direction distance may be about 5.25 m since 3.5+3.5/2=5.25 m); and
	determining, by the processor, the position of the lane where the pedestrian is located according to the lane information ([0044] transmitting the velocity and direction information of the pedestrian to the surrounding vehicle; [0050] calculate a TTC of the collision between the subject vehicle and the pedestrian (S105); receives the pedestrian information and calculates the velocity of a subject vehicle (S104). [0045] the information (e.g., moving direction, velocity, and the like) of the pedestrian, and the TTC).

	Regarding claim 8, You taches wherein the generating, by the processor, the driving strategy for the autonomous vehicle according to the movement direction of the pedestrian comprises: generating, by the processor, the driving strategy for the autonomous vehicle according to the movement direction of the pedestrian ([0045]-[0054] based on the TCC and thresholds to decide a driving strategy), wherein the driving strategy comprises: adjustment of a driving velocity and adjustment of a driving direction ([0009] a brake device of the subject vehicle may be operated to forcibly decelerate or stop the subject vehicle; stopping the subject vehicle is interpreted as changing the driving direction).

	Regarding claim 9, You taches wherein the method further comprises:
	determining, by the processor, an avoidance strategy for the autonomous vehicle according to the movement direction of the pedestrian, driving information of the autonomous vehicle and the movement information of the pedestrian ([0009] time - to - collision calculating unit calculates a moving direction and a velocity vector of the pedestrian based on the second velocity and direction information of the pedestrian, calculate a moving direction and a velocity vector of the subject vehicle , calculate an interconnecting point between the velocity vector of the pedestrian and the velocity vector of the subject vehicle , and calculate a time , in which the subject vehicle arrives at the interconnecting point , as the time to collision ( TTC ) ); 
	wherein the driving information of the autonomous vehicle comprises: a driving velocity of the autonomous vehicle([0037]wheel sensor or a global positioning system (GPS) sensor to calculate the velocity of a subject vehicle), information about a position of the lane where the autonomous vehicle is located ([0043]the time-to-collision calculating unit 140 may be configured to calculate a relative longitudinal-direction distance using GPS information, and calculate a relative transverse-direction distance using information regarding a of the vehicle 30 (e.g., a lane in which the subject vehicle 30 is traveling; based on the assumption that the vehicle 30 is traveling in a second road lane among three lanes , and a lane width may be about 3 . 5 m, when the parked or stopped vehicle is present along the third lane, the relative transverse - direction distance may be about 5. 25 m since 3.5 + 3.5 / 2 = 5.25 m), and a distance between the autonomous vehicle and the pedestrian (traveling vehicle 10 receives the pedestrian information and calculates the velocity of a subject vehicle (S104). Thereafter, the anti-pedestrian collision apparatus of the traveling vehicle 30 may be configured to calculate a TTC of the collision between the subject vehicle and the pedestrian (S105)); and
	controlling, by the processor, driving of the autonomous vehicle according to the avoidance strategy ([0009] The controller may be configured to operate a brake device of the subject vehicle to forcibly decelerate or stop the subject vehicle and request a parking or stopping vehicle to warn the pedestrian, when the time to collision (TTC) is less than a first threshold value).

	Regarding claim 10, You taches an electronic device (Abstract, an apparatus for preventing a pedestrian collision accident), comprising: 
	at least one processor ([0030] controller/controller refers to a hardware device that includes a memory and a processor); and
	a memory connected in communication with the at least one processor ([0030]-[0031]); wherein the memory stores instructions executable by the at least one processor ([0030]-[0031] controller/controller refers to a hardware device that includes a memory and a processor; The memory stores the modules and the processor is specifically configured to execute said modules to perform one or more processes), and the instructions are executed by the at least one processor to enable the at least one processor to ([0030]-[0031] non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor, controller/controller or the like):
	obtain movement data of a pedestrian ( [0040] the pedestrian sensing unit 130 may be configured to sense whether the pedestrian moves along the sidewalk, is stopped, or moves into the dangerous area); wherein the movement data comprises: a velocity component of the pedestrian along a width direction of a lane and a time of duration that the pedestrian cuts into a driving path of an autonomous vehicle from one side ( Figs. 5-6 and [0040]-[0044], pedestrian movement is a vector in a transverse direction or a longitudinal direction. The sensing of the pedestrian may be performed by detecting motion candidates from the image data and estimating the positions of the motion candidates. a vector based on an optical flow is analyzed to detect the motion candidates and to estimate the positions of the motion candidates; the time-to-collision calculating unit 140 calculates a moving direction and a velocity vector of the pedestrian based on the velocity and direction information of the pedestrian, calculate a moving direction and a velocity vector of the subject vehicle, and calculate the interconnecting point between the velocity vector of the pedestrian and the velocity vector of the subject vehicle);
	determine a movement direction of the pedestrian according to the movement data and movement information of the pedestrian ([0040] a vector based on an optical flow is analyzed to detect the motion candidates and to estimate the positions of the motion candidates); and
	generate a driving strategy for the autonomous vehicle according to the movement direction of the pedestrian ([0042]-[0047], warn the driver of the subject vehicle such that the driver drives the subject vehicle at a reduced speed, or may be configured to output a warning sound or a warning sentence; When the driver does not manipulate or engage a brake pedal after the warning to the driver, an automatic braking operation may be performed); and 
	control driving of the autonomous vehicle according to the driving strategy ([0051]). 

	You does not explicitly teach but Kaiser teaches the specific limitations wherein, the time of duration that the pedestrian cuts into the driving path of the autonomous vehicle from one side indicates a likelihood that the pedestrian will intrude into the driving path of the autonomous vehicle ([0038] and [0065] FIG. 4 At 440, a determination is made as to whether the pedestrian behavior profile for a road segment indicates a likelihood of an adverse pedestrian event. The likelihood may be, for example, a percentage of likelihood established based on historical behavior of pedestrians around the road segment, while the adverse event may include a pedestrian entering a roadway either to cross the road segment or to walk along the road segment).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, the apparatus for preventing a pedestrian collision accident, as taught by You, determining the likelihood that an adverse pedestrian event will occur, as taught by Kaiser, as You and Kaiser are directed to preventing a pedestrian from colliding with a traveling vehicle (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using determining the likelihood that an adverse pedestrian event will occur and predictably applied it to provide accurate and timely information to a driver to help route planning and decision-making ([0002] Kaiser).

Regarding claims 11-12 and 17, please see the rejection above with respect to claim 2-3 and 8 which are commensurate in scope to claims 11-12 and 17, with claims 2-3 and 8 being drawn to a method and claims 11-12 and 17 being drawn to a corresponding electronic device with at least one processor and a memory. 

Regarding claim 18, You taches anon-transitory computer readable storage medium storing computer instructions, wherein the computer instructions are used to cause a computer to execute the method ([0030]- [0031] control logic may be embodied as non-transitory computer readable media containing executable program instructions executed by a processor, controller/controller or the like).

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being obvious over by You (US US20180162388 A1) in view of Kaiser (US20190108753A1) and further in view of Guerreiro (US 20170345164 A1).
	
	Regarding claim 4, You as modified by Kaiser teaches obtaining, by the processor, velocity components of the pedestrian along the width direction of the lane corresponding to multiple moments within a preset time period ([0044] transmitting the velocity and direction information of the pedestrian to the surrounding vehicle; Figs. 5 - 6 and [0040], pedestrian movement is a vector in a transverse direction or a longitudinal direction. The sensing of the pedestrian may be performed by detecting motion candidates from the image data and estimating the positions of the motion candidates. a vector based on an optical flow is analyzed to detect the motion candidates and to estimate the positions of the motion candidates); and 
	determining, by the processor, the time of duration that the pedestrian cuts into the driving path of the autonomous vehicle from the one side according to the smoothing processed velocity component and the position of the lane where the pedestrian is located ([0040]-[0044] the time-to-collision calculating unit 140 calculates a moving direction and a velocity vector of the pedestrian based on the velocity and direction information of the pedestrian, calculate a moving direction and a velocity vector of the subject vehicle, and calculate the interconnecting point between the velocity vector of the pedestrian and the velocity vector of the subject vehicle).
You as modified by Kaiser does not explicitly but Guerreiro teaches performing, by the processor, a smoothing processing on the velocity components of the pedestrian along the width direction of the lane corresponding to the multiple moments to obtain a smoothing processed velocity component ( [0048], the obtained angular speed can be merged with the derived ego - motion in an incremental pose update and it can used as a further input to a prediction filter, such as a Kalman filter; other filters , such as a recursive double least squares estimator or a double exponential smoothing filter or other smoothing filters , such as various types of low pass filters for digital signal processing , may be used as well);
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, the apparatus for preventing a pedestrian collision accident, as taught by You as modified by Kaiser, a smoothing processing on the velocity components of the pedestrian along the width direction of the lane corresponding to the multiple moments to obtain a smoothing processed velocity component, as taught by Guerreiro, as You, Kaiser and Guerreiro are directed to preventing a pedestrian from colliding with a traveling vehicle (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a smoothing processing such as a Kalman filter on the velocity components to obtain a smoothing processed velocity component and predictably applied it to process the velocity in the apparatus for preventing a pedestrian collision accident of You as modified by Kaiser to eliminate measurement errors ([0035] and [0096] Guerreiro).

Regarding claim 13, please see the rejection above with respect to claim 4 which is commensurate in scope to claims 13, with claim 4 being drawn to a method and claim 13 being drawn to a corresponding electronic device with at least one processor and a memory. 
	
	Regarding claim 5, You as modified by Kaiser teaches wherein the movement information of the pedestrian comprises: an average velocity of the pedestrian in the time of duration, a distance between the pedestrian and the autonomous vehicle, and a standard deviation of the movement velocity of the pedestrian ([0045] the information (e.g., moving direction, velocity, and the like) of the pedestrian; [0009]an interconnecting point between the velocity vector of the pedestrian and the velocity vector of the subject vehicle and calculating a time, in which the subject vehicle arrives at the interconnecting point, as the time to collision (TTC)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, the apparatus for preventing a pedestrian collision accident, as taught by You as modified by Kaiser, a smoothing processing on the velocity components of the pedestrian along the width direction of the lane corresponding to the multiple moments to obtain a smoothing processed velocity component, as taught by Guerreiro, as You, Kaiser and Guerreiro are directed to preventing a pedestrian from colliding with a traveling vehicle (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a smoothing processing such as a Kalman filter on the velocity components to obtain a smoothing processed velocity component and predictably applied it to process the velocity in the apparatus for preventing a pedestrian collision accident of You as modified by Kaiser to eliminate measurement errors ([0035] and [0096] Guerreiro).

Regarding claim 14, please see the rejection above with respect to claim 5 which is commensurate in scope to claims 14, with claim 5 being drawn to a method and claim 14 being drawn to a corresponding electronic device with at least one processor and a memory. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being obvious over by You (US US20180162388 A1) in view of Kaiser (US20190108753A1) and further in view of Ghafarianzadeh (US 20200307563 A1).
	
	Regarding claim 7, You as modified by Kaiser does not explicitly teach but Ghafarianzadeh discloses constructing, by the processor, a decision tree model, wherein the decision tree model comprises: a gradient boosted decision tree (GBDT) model ([0154] to determine segmentation information from sensor data, machine learning algorithms such as decisions tree algorithms (e.g., classification and regression tree (CART), iterative dichotomiser 3 (ID3), Chi-squared automatic interaction detection (CHAID), decision stump, conditional decision trees), Ensemble Algorithms (e.g., Boosting, Bootstrapped Aggregation (Bagging), AdaBoost, Stacked Generalization (blending), Gradient Boosting Machines (GBM), Gradient Boosted Regression Trees (GBRT), Random Forest) may be used); and
	inputting, by the processor, the movement data and the movement information of the pedestrian into the decision tree model ([0029] inputting the attributes into a prediction component such as a machine learned component; [0034]The operation 104 can include determining attributes of the object 110 (e.g., the pedestrian) to determine a location, velocity, heading, etc. of the object 110) , wherein the decision tree model outputs the movement direction of the pedestrian ([0159]) ; wherein the movement direction of the pedestrian comprises: an extension direction of the lane, a leftward direction for cutting into the lane and a rightward direction for cutting into the lane ([0159] determining attributes associated with an object, then determining a predicted location of the object (output) based on the attributes (input), and controlling a vehicle based on the predicted location; [0025]-[0029], [0036]-[0037] and [0083] the predicted location(s) can be compared to candidate reference lines in the environment to determine a reference line associated with the target object. an environment may include two lanes which may be eligible (e.g., legal) drivable areas for the target vehicle to traverse. Further, such drivable areas may be associated with a representative reference line (e.g., a center of a lane or drivable area)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, the apparatus for preventing a pedestrian collision accident, as taught by You as modified by Kaiser, inputting the movement data and the movement information of the pedestrian into the decision tree model to predict locations of a pedestrian (outputs the movement direction of the pedestrian), as taught by Ghafarianzadeh, as You, Kaiser and Ghafarianzadeh are directed to preventing a pedestrian/object from colliding with a traveling vehicle (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a prediction component such as a machine learned component/decision tree and predictably applied it to the apparatus for preventing a pedestrian collision accident of You as modified by Kaiser to obviate hard-coded rules that may otherwise inflexibly represent an environment ([0029] Ghafarianzadeh).

Regarding claim 16, please see the rejection above with respect to claim 7 which is commensurate in scope to claims 16, with claim 7 being drawn to a method and claim 16 being drawn to a corresponding electronic device with at least one processor and a memory. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/JINGLI WANG/Examiner, Art Unit 3666     
          
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666